DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Greenhalgh US 6346117 discloses inserting embolic members and having the first second and third expanded configuration due to the embolic members being inserted in to the sac (column 3, lines 51-65).  
Greenhalgh fails to disclose a method wherein a first subset of the embolic members is delivered into the implant at a first time during expansion of the implant from the second configuration to the third configuration; wherein embolic members in the first subset are made from a first material with a first durometer level; wherein shapes of embolic members in the first subset are selected from the group consisting of spherical, ellipsoidal, globular, oblate spheroid, ovaloid, prolate-spheroid-shaped, cubic, hexahedron, octahedron, polyhedron-shaped, pyramidal, and tetrahedronal; wherein a second subset of the embolic members is delivered into the implant at a second time during expansion of the implant from the second configuration to the third configuration; wherein embolic members in the second subset are made from a second material with a second durometer level; wherein the second durometer level is less than the first durometer level; wherein shapes of embolic members in the second subset are selected from the group consisting of spherical, ellipsoidal, globular, oblate spheroid, ovaloid, prolate-spheroid-shaped, cubic, hexahedron, octahedron, polyhedron-shaped, pyramidal, and tetrahedronal.
Teoh et al. US 7153323 discloses embolic members that expand a liner, the embolic members being a first and second subset of members (figure 7).
Teoh et al. fails to disclose a method wherein a first subset of the embolic members is delivered into the implant at a first time during expansion of the implant from the second configuration to the third configuration; wherein embolic members in the first subset are made from a first material with a first durometer level; wherein shapes of embolic members in the first subset are selected from the group consisting of spherical, ellipsoidal, globular, oblate spheroid, ovaloid, prolate-spheroid-shaped, cubic, hexahedron, octahedron, polyhedron-shaped, pyramidal, and tetrahedronal; wherein a second subset of the embolic members is delivered into the implant at a second time during expansion of the implant from the second configuration to the third configuration; wherein embolic members in the second subset are made from a second material with a second durometer level; wherein the second durometer level is less than the first durometer level; wherein shapes of embolic members in the second subset are selected from the group consisting of spherical, ellipsoidal, globular, oblate spheroid, ovaloid, prolate-spheroid-shaped, cubic, hexahedron, octahedron, polyhedron-shaped, pyramidal, and tetrahedronal.
No combination of Greenhalgh and Teoh et al. and prior art of record or prior art at large serves to rectify the deficiencies of Greenhalgh and Teoh et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771